


109 HR 5016 : Las Cienegas Enhancement

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 5016
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for the exchange of certain
		  Bureau of Land Management land in Pima County, Arizona, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Las Cienegas Enhancement
			 Act.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal
			 land means the Sahuarita parcel of land consisting of approximately
			 1,280 acres, as depicted on the map entitled Las Cienegas Enhancement
			 Act—Federal Land and dated May 9, 2006.
			(2)LandownerThe
			 term landowner means Las Cienegas Conservation, LLC.
			(3)Non-federal
			 landThe term
			 non-Federal land means the Empirita-Simonson parcel of land
			 consisting of approximately 2,392 acres, as depicted on the map entitled
			 Las Cienegas Enhancement Act—Non-Federal Land and dated May 9,
			 2006.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Land exchange,
			 Bureau of Land Management land in Pima County, Arizona
			(a)Exchange
			 authorizedIf the landowner
			 offers to convey to the Secretary title to the non-Federal land, the Secretary
			 shall accept the offer and convey to the landowner all, right, title, and
			 interest of the United States in and to the Federal land.
			(b)Valuation,
			 Appraisals, and Equalization
				(1)Equal value
			 exchangeThe value of the
			 Federal land and the non-Federal land to be exchanged under this section shall
			 be equal. If the values are not equal, the values shall be equalized in
			 accordance with paragraph (3).
				(2)AppraisalTo determine the value of the Federal land
			 and the non-Federal land, the Federal land and the non-Federal land shall be
			 subject to an appraisal by an independent, qualified appraiser agreed to by the
			 Secretary and landowner. The appraiser shall consider the value of the Federal
			 land and the non-Federal land as of the date of the enactment of this Act. The
			 appraisal shall be conducted in accordance with the Uniform Appraisal Standards
			 for Federal Land Acquisition and the Uniform Standards of Professional
			 Appraisal Practice. Not later than 180 days after the date of enactment of this
			 Act, the appraisal shall be submitted to the Secretary and landowner for
			 approval.
				(3)Equalization of
			 valuesIf the values of the
			 Federal land and non-Federal land are not equal, their values may be
			 equalized—
					(A)by reducing the acreage of the non-Federal
			 land or the Federal land to be exchanged, as appropriate; or
					(B)by the payment by the landowner or the
			 Secretary of a cash equalization payment, which, in the case of a cash
			 equalization payment made by the landowner, may exceed 25 percent of the value
			 of the Federal land, notwithstanding section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)).
					(4)Disposition and
			 use of proceedsAny cash
			 equalization payment received by the Secretary under paragraph (3) shall be
			 deposited in the Federal Land Disposal Account established by section 206(a) of
			 the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)). Amounts so
			 deposited shall be available to the Secretary, without further appropriation
			 and until expended, for the acquisition of land and interests in land in
			 southern Arizona.
				(c)Protection of
			 valid existing rightsThe
			 exchange of the Federal land and the non-Federal land shall be subject to any
			 easements, rights-of-way, and other valid encumbrances on the land in existence
			 on the date of enactment of this Act.
			(d)Time for
			 completion of exchangeThe
			 exchange of the Federal land and non-Federal land under this section shall be
			 completed—
				(1)except as provided
			 in paragraph (2), not later than one year after the date of the enactment of
			 this Act; or
				(2)if there is a dispute concerning an
			 appraisal of the Federal land or non-Federal land or appraisal issue arising
			 under subsection (b), before the expiration of the 90-day period beginning on
			 the date the dispute is resolved.
				(e)Administrative
			 costsAs a condition of the
			 conveyance of the Federal land to the landowner, the landowner shall pay the
			 costs of carrying out the exchange of the Federal land and non-Federal land
			 under this section, including any direct costs relating to any environmental
			 reviews and mitigation of the Federal land.
			(f)Correction of
			 errors; minor boundary adjustmentsThe Secretary and landowner
			 may mutually agree—
				(1)to correct minor
			 errors in the legal descriptions of the Federal land and non-Federal land to be
			 exchanged under this section; or
				(2)to make minor
			 adjustments to the boundaries of the Federal land and non-Federal land.
				(g)Road
			 accessNot later than 18
			 months after the date on which the non-Federal land is acquired by the
			 Secretary, the Secretary shall provide to the Secretary of Agriculture a
			 right-of-way through the non-Federal land for motorized public road access to
			 the boundary of the Coronado National Forest. The right-of-way shall be
			 provided in accordance with section 507 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1767).
			(h)Administration
			 of land acquired by the United StatesOn acquisition of the non-Federal land by
			 the Secretary, the Secretary shall—
				(1)include the acquired land as part of the
			 Las Cienegas National Conservation Area; and
				(2)administer the acquired land in accordance
			 with Public Law 106–538 (16 U.S.C. 460ooo et seq.), which established the Las
			 Cienegas National Conservation Area, and other applicable laws.
				4.Modification of
			 Las Cienegas National Conservation Area boundaryThe boundary of the Las Cienegas National
			 Conservation Area is modified to exclude the 40-acre tract that, as of the date
			 of the enactment of this Act, is leased by the Bureau of Land Management to the
			 town of Elgin, Arizona, for a sanitary landfill.
		5.Land conveyance,
			 Pima County, ArizonaAs an
			 additional condition of the conveyance of the Federal land to the landowner
			 under section 3, the landowner shall convey, without consideration, to Pima
			 County, Arizona, a parcel of land consisting of approximately 98 acres, as
			 depicted on the map referred to in section 2(1) as land to be conveyed
			 to Pima County.
		
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
